Citation Nr: 1810354	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-4 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 15, 2016.    



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in December 2015.   

This matter was previously before the Board in December 2014, October 2015, and May 2016, July 2017 and October 2017 when it was remanded for additional development.  The October 2017 Board remand included the matters of entitlement to service connection for a lung disability/pulmonary embolism, a kidney disability, a heart disability, right leg chronic deep vein thrombosis and varicose veins, an increased rating for service-connected right knee tricompartmental osteoarthritis, an increased rating for left leg chronic deep vein thrombosis and varicose veins, and an increased rating for lumbosacral strain and degenerative arthritis.  A January 2018 rating decision, in part, granted service connection for chronic deep vein thrombosis and varicose veins of the right leg; acute congestive heart failure with mitral regurgitation and right ventricle hypertrophy; right knee instability; chronic pulmonary thromboembolism with pulmonary hypertension; an increased rating for chronic deep vein thrombosis and varicose veins of the left leg; and special monthly compensation based on housebound criteria, effective June 15, 2016.   Accordingly, the matters above remanded in the October 2017 Board remand are no longer on appeal.  Inasmuch as the Veteran has a schedular 100 percent disability rating based on his service-connected disabilities, effective from June 15, 2016, the matter on appeal has been re-characterized as entitlement to TDIU prior to June 15, 2016 in light of the combined 100 percent disability rating thereafter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

At no time prior to June 15, 2016, did the Veteran have one service-connected disability rated at least 60 percent disabling or two or more service-connected disabilities with one rated at least 40 percent disabling and a combined disability rating of 70 percent, and the most probative evidence of record shows that his service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment.  


CONCLUSION OF LAW

Prior to June 15, 2016, the criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran contends that he is entitled to a TDIU rating based on his service-connected disabilities.  Specifically, he has stated that he cannot work standing due to knee pain, and he cannot do sedentary employment because sitting for too long results in the inability to get up.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also August 2009 Veteran correspondence.

As noted above in the Introduction, effective from June 15, 2016, the Veteran has a combined 100 percent schedular rating.  Thus, the period on appeal for entitlement to TDIU is for the period prior to June 15, 2016.  Effective from May 6, 2009, the Veteran has a combined 20 percent schedular rating for left leg chronic deep vein thrombosis and varicose veins, and left knee anterior cruciate ligament (ACL) tear.  Effective from February 3, 2010, the Veteran has a combined 40 percent schedular rating, to include right knee tricompartmental osteoarthritis (secondary to service-connected left knee ACL tear.  Effective from February 19, 2016, the Veteran has a combined 50 percent schedular rating, to include tinnitus and left ear hearing loss.  The service-connected disabilities of chronic pulmonary thromboembolism with pulmonary hypertension, right leg chronic deep vein thrombosis and varicose veins, right knee instability, acute congestive heart failure with mitral regurgitation and right ventricle hypertrophy, lumbosacral strain with degenerative arthritis, right and left sciatic radiculopathy, were not awarded service connection until on or after June 15, 2016, and thus are not under consideration for entitlement to TDIU prior June 15, 2016, and such disabilities will not henceforth discussed or addressed.  

For the period prior to June 15, 2016, the Veteran did not meet the minimum schedular threshold requirement to be considered for TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service, for extraschedular consideration. 

In this case, the Board finds that the evidence does not warrant a referral to the claim to the Director, Compensation Service, for extraschedular consideration.  

The Veteran appears to have last been gainfully employed in December 2008.  See August 2017 VA Form 21-8940; see also December 2015 video conference hearing (testifying he was last gainfully employed in 2008 or 2009).  His post-service work experience includes working primarily in sales, but included working as a car salesman for approximately 30 years, loan officer, and realtor for 10 years.  See August 2009 Veteran correspondence; see also September 2017 VA Form 21-4138.  His educational history includes at least 2 years of college, and at most 4 years of college.  See December 2009 VA Form 21-8940 (indicating 4 years of college education); cf. August 2017 VA Form 21-8940 (indicating 2 years of college education).  He also has special training in that he had acquired a real estate license.  December 2009 VA Form 21-8940.  

The pertinent evidence of record supports a finding that the Veteran is unable to perform manual labor or labor that requires prolonged standing or walking due to his service-connected right and left knee disabilities, and his left leg chronic deep vein thrombosis and varicose veins.  See, e.g., March 2015 VA knee and lower leg conditions examination; March 2015 VA artery and vein conditions examination; July 2016 VA hip and thigh conditions examination.  However, the evidence also supports that the Veteran is able to perform sedentary labor.  See March 2015 VA artery and vein conditions examination; July 2016 hip and thigh conditions examination.  While the evidence also includes the Veteran's complaint of difficulty hearing in noisy places due to his service-connected left ear hearing loss and tinnitus, there is no evidence to support a finding that such disabilities have any significant functional impairment on the Veteran's ability to secure and follow a substantially gainful occupation, especially of a sedentary nature.  See March 2016 VA audiometric examination.  Such is particularly important based on the Veteran's specific post-service employment history as the record reflects significant sedentary employment as a loan officer.  

Therefore, the Board finds the most probative evidence of record shows that the Veteran's service-connected disabilities do not individually or collectively preclude him from securing and maintaining substantially gainful employment, particularly of a sedentary nature, at any time during the pendency of the appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO). 

Accordingly, the Board finds that the most probative evidence of record does not show that referral of the claim to the Director, Compensation Service, for extraschedular consideration is warranted.  Therefore, the claim is denied.


ORDER

Entitlement to TDIU is denied.  






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


